Citation Nr: 1638594	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for dental trauma. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	James Wardell, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in July 2016.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's lumbar spine disorder is related to incidents during active military service.

2.  The Veteran suffered dental trauma during service that resulted in the fracture of tooth number 9; he does not have a dental disability for which service connection can be granted for purposes of compensation.



CONCLUSIONS OF LAW

1.  A back disorder is proximately due to service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an award of service connection for fracture of tooth number 9, for compensation purposes, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the initial rating decisions through February and March 2010 and October 2011 notice letters sent to the Veteran that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA and non-VA treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

The Veteran was afforded a VA spine examination in November 2011.  The Board finds the November 2011 examination adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and include an adequate rationale for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner's opinion highlights service treatment record findings, physical examination findings, and the Veteran's assertions.  For these reasons, the Board finds that the examiner's opinion was based on an adequate factual background and is supported by adequate rationale.  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran was not afforded a VA examination for his dental condition compensation claim.  VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record contains sufficient evidence upon which to make a decision, including the Veteran's statements, current medical records, and service treatment records.  Additionally, the record does not contain competent evidence that the Veteran has a compensable current dental disability that can be related to service.  Specifically, the Veteran's service records and lay statements do not indicate that he experienced the requisite trauma to warrant compensation and his medical records do not show that any current dental conditions are related to the claimed in-service incident.  Therefore, even under the low threshold of McLendon, an examination is not warranted.

The Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the July 2016 hearing, the VLJ noted the issues then on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that may have been overlooked or was outstanding that was pertinent to his claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor he has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

II.  Rules and Regulations

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Furthermore, certain chronic disabilities, listed under 38 C.F.R. § 3.309(a), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2015).  Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2015) (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381 (2015).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

	A.  Lumbar spine 

The Veteran claims entitlement to service connection for low back disorder as directly related to his active service.  Specifically, he asserts he was injured in service while opening a tailgate on the back of a truck.  

Service treatment records (STRs) including a May 1974 enlistment examination was negative for complaints or diagnosis of a spine abnormality.  In an October 1974 STR, the Veteran complained of soreness and pain in the left side.  He reported the pain when bending.  There was no tenderness in the area.  The diagnosis was muscle spasm.  In an August 1975 STR, the Veteran also complained of lumbar spine pain, but on the right side after lifting a trailer.  The Veteran continued to complain of low back pain in a September 1975 STR.  A September 1975 x-ray report was negative. 

VA treatment records include complaints of low back pain.  In an October 2003 MRI report, the Veteran reported a 4 year history of low back pain with night pain.  The MRI report showed degenerative changes of the lumbosacral spine worse at the L4-5 level and right subarticular disc herniation at L5-S1. 

In an October 2011 statement, the Veteran's friend stated the Veteran told him he had injured his back while in service.  The Veteran worked framing houses, but could not continue due to his job.  The friend was able to get the Veteran a job as a delivery person, but the Veteran could also not maintain that job due to his back pain. 

The Veteran was provided a VA examination in November 2011.  The examiner reported he injured low back while opening a tailgate on the back of a truck.  He went to sick bay but could not recall treatment.  He reported he used to have a hard time tying shoes and he avoids long drives.  He used to work in the insurance business and while traveling developed numbness in legs which was transient.  Pain was worst when lying down.  In 2003, he went to the emergency room at Holy Cross, injections and pain medications were given, and he followed with chiropractors.  He came to the VA two to three years after being diagnosed with a herniated disc.  He was referred to pain clinic where he underwent LESI with no help.  In June 2009, he underwent left L4 minimally invasive laminotomy/diskectomy with physical therapy post-surgery.  He recently stopped physical therapy due to worsening pain.  The examiner referred to a March 2011 MRI report which showed interval L4-L5 left laminotomy for resection of disc herniation with expected post-operative appearance.  The report also noted stable L5-S1 central/right paracentral disc herniation causing partial right lateral recess stenosis with abutment of the right L5 nerve root.  The examiner found the Veteran's lumbar spine disorder is less likely than not related to service as the Veteran had two complaints of low back pain, but x-ray testing results were negative.  There is no other evidence of a low back disorder until the late 2000s, this is more than a 20 year gap in treatment.  

In a December 2011 opinion, Dr. T. S., concurred with the November 2011 VA examiner's opinion.  He reviewed the Veteran's statements and submitted buddy statements, but found there is lack of medical evidence showing he had continued functional back problems/pain from service.  

In a May 2012 statement, the Veteran asserted he injured his back while riding in the back of a deuce and a half truck. 

In a July 2012 statement, the Veteran reported that while in service he was told to get into the back of a 5 ton truck for many hours a day while they conducted military exercises day and night.  While in the back of that truck, he state he bounced 10-30 times per minute, landing on his tailbone on a metal bed and screaming in pain.  He asserted that not even months after discharge, he could not tie his shoes or sit thru college without having pain.

In a June 2016 letter, S. R., M.D., stated the Veteran has suffered from low back pain since injured in on several occasions while in the military.  She noted that the Veteran was injured when a very heavy tailgate fell on his back, and his job required him to lift very heavy objects such as generators and trailers.  He also had to sit on a metal truck bed for 8 hours or more while traveling in the dark hitting very large holes in the road.  His symptoms have progressed over the years and now the Veteran has a constant sever burning pain in the coccygeal area that radiates down the right leg to the foot and has weakness and muscle spasm in both legs.  He has been diagnosed with herniated discs, spondylosis, and L3-S1 stenosis with instability and cauda equina syndrome.  He also has had treatments such as medications, physical therapy, injections, and surgery.  She opined that it is more likely than not that the Veteran's back problems were caused by injures incurred while serving in the military.  

During a July 2016 Board hearing, the Veteran testified that he continued to have back pain after service, but treated with over the counter medications.  

Having considered the entire record, the Board concludes that, at the very least, the evidence for and the evidence against the claim is in relative equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

	B.  Dental Trauma

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for dental trauma, for compensation purposes.

During a July 2016 Board hearing, the Veteran testified that he injured his tooth while moving a steel bunk.  He stated he had dental repair, and eventually a bridge in 1984 or 1982.  He stated he uses crazy glue on his teeth in front.  

In a January 1977 claim, the Veteran reported he injured his tooth while taking a bunk apart.  He was hit in the mouth, in the upper front tooth.  

The record reflects that the Veteran suffered dental trauma during service in November 1975 that resulted in the fracture of tooth number 9.  However, none of the evidence reflects that he suffered any loss of substance of the body of the maxilla or mandible during service.  

As noted previously, dental trauma, without the loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease, cannot be service-connected.  Accordingly, it is the Board's conclusion that the Veteran does not have a dental disability for which service connection can be granted for purposes of compensation, and that the claim for such compensation must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.



ORDER

Entitlement to service connection for a thoracolumbar spine disorder is granted.

Entitlement to service connection for dental trauma is denied.


REMAND

When the AOJ denied the TDIU claim, the Veteran did not meet the requirements of 38 C.F.R. § 4.16(a), i.e., one service connected disability rated at 60 percent or more; or, if there are two or more disabilities, at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Since the Board has granted the claim for a lumbar spine disorder and the AOJ has not yet determined the current severity of the Veteran's lumbar spine disorder, the Board will remand the issue of TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake any appropriate development regarding the claim for TDIU, to include in light of the Board's grant of service-connection for the thoracolumbar spine disorder.

2.  Then, readjudicate the Veteran's request for a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his attorney-representative with a supplemental statement of the case and afford them the opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


